DETAILED ACTION
This action is pursuant to the claims filed on April 29, 2021. Claims 1-12 and 14-22 are pending. Claim 13 is cancelled. A first action on the merits of claims 1-12 and 14-22 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 21 and 22 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Mercanzini et al. (hereinafter ‘Mercanzini’, U.S. PGPub. No. 2011/0301665).
In regards to independent claim 1 and claim 2, 4, Mercanzini discloses a brain electrode device (implantable probe 1050 in Fig. 39B, abstract) comprising: one or more macroelectrodes (stimulating electrode 1054), each of the one or more macroelectrodes having a 
 In regard to claims 21 and 22, Mercanzini further discloses wherein the one or more macroelectrodes and the plurality of microelectrodes, and the leads are printed/positioned on a substrate ([0086]-[0088]: microelectrode array device is implemented on a polymeric material such as polyimide or parylene).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mercanzini as applied to claim 1 above.
In regard to claims 3 and 7, Mercanzini discloses the invention substantially as claimed in claim 1 and discussed above. Embodiment as disclosed in Fig. 39B fails to show additional electrodes that are larger than the microelectrodes that are encompassed within each macroelectrode of the one or more macroelectrodes.
In an alternate embodiment, Mercanzini teaches providing additional microelectrodes having the same or different microelectrode diameters (see microelectrodes 1024a and 1024b in Fig. 38C) embedded within the same stimulation microelectrode (1022). Mercanzi further teaches that any number of microelectrodes are possible ([0225]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide additional microelectrodes with either the same or different diameters embedded within the same macroelectrode as further contemplated by Mercanzini so that the microelectrodes can record neural activity from different tissue volume sizes with different sensitivities to neural activities ([0225]). 
In regards to claim 5, Mercanzini discloses substantially all the limitations of the claim(s) except for providing at least ten macroelectrodes. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide any number of macroelectrodes and microelectrodes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Providing additional number of electrodes allows for stimulating different tissue volume sizes. 
Claims 8-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Worrell et al. (hereinafter ‘Worrell’, U.S. PGPub. No. 2010/0292602), and further in view of Mercanzini.
In regards to claim 8, Worrell discloses a system and a method of stimulating and mapping activity of a brain of a human patient ([0045]), the method comprising:
coupling a brain electrode device or one or more multiscale electrodes to the patient such that the brain electrode device can detect EEGs of the brain ([0045], [0049]),
providing an electrical stimulation to the brain from the one or more macroelectrodes ([0045], [0054]: macroelectrodes permit stimulation); and
after providing the electrical stimulation, detecting, using a plurality of microelectrodes, micro-EEGs from the brain ([0050], [0077]: continuous iEEG recordings during stimulation).
Worrell further discloses that the one or more multiscale electrodes is configured and operable for various claimed functions ([0049]) and a computer processing system configured for analyzing multi-scale electrophysiological data acquired from the one or more multiscale 
However, Worrell does not disclose the one or more multiscale electrode/a brain electrode device comprising the structural arrangement of the one or more macroelectrodes and the microelectrodes as claimed in claim 8 or 14. 
Mercanzini discloses a brain electrode device (implantable probe 1050 in Fig. 39B, abstract) comprising: one or more macroelectrodes (stimulating electrode 1054), each of the one or more macroelectrodes having a macroelectrode contact surface (exposed surface of the electrode 1054); a plurality of microelectrodes (four recording electrodes 1044, thus meeting claim 6) encompassed within each macroelectrode of the one or more macroelectrodes (see Fig. 3B, [0228]), each of the plurality of microelectrodes having a microelectrode contact surface coupled to a lead (while not shown, the microelectrodes are connected to a respective trace, [0112], [0167], [0212]; see exemplary Fig. 36 illustrating the interconnects/traces 926 connected to microelectrode 922 run along the surface of the probe substrate 924), wherein each microelectrode and each macroelectrode is electrically isolated ([0228]), and wherein the macroelectrode contact surfaces, the microelectrode contact surfaces and the leads are coplanar (Fig. 39B illustrates that the electrodes 1052 and 1054 are coplanar and Fig. 36 illustrates that the traces 922 are coplanar with microelectrodes, see [0230]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the macro and microelectrode arrangement of Worrell so that a plurality of microelectrodes are embedded into a macroelectrode as taught by Mercanzini as doing so allows for recording of neural activity from a volume of tissue immediately in front of the microelectrodes and the macroelectrode would be used to stimulate neural activity and transfer charge to that same volume of tissue ([0170]).
In regards to claim 9, Worrell/Mercanzini combination discloses recording EEGs from the brain using the one or more macroelectrodes ([0092]: stimulating electrodes can also be used for recording neural activities).
In regards to claim 10-12, Worrell/Mercanzini combination further discloses determining micro-seizures ([0011], [0049]).
In regard to claims 14-20, the one or more multiscale electrodes of the Worrell/Mercanzini combination is capable of measuring on micro-scale or macro-scale during intraoperative, interictal states ([0049]: continuous time dependent probability distributions of the interictal signatures; [0050]: localization of epileptogenic zone during chronic or intra-operative EEG recordings.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 14-22 have been considered but are moot because the new ground of rejection does not rely on the Putz reference (U.S. PGPub. No. 2013/0261489) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        6/3/2021